Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on November 9, 2022.
Claims 1-15, 21-25 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claim 13 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  The amendment to the claim 13 has addressed the rejection, and accordingly, the rejection has been withdrawn.

Claim Rejections - 35 USC § 102
Claims 1-3 and 5 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bisht et al. US Patent Publication No. 2021/0144082.  The amendment to claim 1 has overcome the rejection.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, there is insufficient antecedent basis for “the one or more short interface identifiers” and “the one or more midpoint nodes.”  The claim should be amended to depend on claim 23.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bisht et al. US Patent Publication No. 2021/0144082 (“Bisht”) in view of Farley et al. US Patent Publication No. 2014/0185570 (“Farley”).

Regarding claim 1, Bisht teaches a method comprising: 
receiving telemetry data associated with sending a packet through a network (para. [0052] sending a copy of the OAM header or the entire packet), the telemetry data including at least: 
a first interface identifier that is associated with a first node of the network, the first interface identifier indicative of a first interface of the first node that was used to send the packet to a second node (para. [0062] OAM data field.  identifier of ingress interface, identifier of the egress interface, time stamp); and 
a second interface identifier that is associated with a second node of the network, the second interface identifier indicative of a second interface of the second node that was used to receive the packet from the first node (para. [0050] OAM header as it traverses a network path.  at each node in the network path, the node processes and updates the OAM header. para. [0052] OAM header information of these packets are each node are made available at a collector); 
determining, based at least in part on the telemetry data, a path through the network according to which the packet was sent, the path including at least the first node and the second node (para. [0037] flow debugging.  discover which path(s) a particular set of traffic… takes in the network.  para. [0052] construct network path traces for the packet.  para. [0054] OAM headers as they are constructed into a tree structure); and 
determining whether an anomaly exists in the network based at least in part on the path (para. [0037] OAM is used to analyze… the forwarding path for a specific set of traffic changes…  routing issues, unstable links and similar network issue.  SLA verification, discover highly utilized links).
Bisht does not teach that the first interface identifier is a first short interface identifier, the first short interface identifier comprising less bits than a first full identifier associated with the first node; and the second interface identifier is a second short identifier, the second short interface identifier comprising less bits than a second full identifier associated with the second node.
Farley teaches a first short interface identifier comprising less bits than a first full identifier associated with a first node; and a second short interface identifier comprising less bits than a second full identifier associated with the second node (para. [0095] source IP address (32 bits), destination IP address (32 bits), source port number (16 bits) and destination port number (16 bits) are hashed or reduced into a 16-bit L4 stream ID number that identifies a particular session.  para. [0097] 16 bits rather than 96 bits are used to identify a particular network session).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Bisht with Farley’s disclosure such that bits of the source interface and destination interface of Bisht are reduced for tracking and transmission and enabling devices to reconstruct the original source and destination interfaces.  One of ordinary skill in the art would have been motivated to do so for similar advantages of reducing the amount of data that is communicated among devices (see para. [0007] advantageous because 16 bits rather than 96 bits are used to identify a particular network session).

Regarding claim 21, Bisht teaches a system comprising: 
one or more processors; and one or more non-transitory computer-readable media storing instructions that, when executed, cause the one or more processors to perform operations (para. [0008],[0092],[0098] processor, non-transitory machine-readable storage medium) comprising: 
receiving telemetry data associated with sending a packet through a network (para. [0052] sending a copy of the OAM header or the entire packet), the telemetry data comprising: 
a first interface identifier associated with a first interface of a first node that was used to send the packet to a second node of the network (para. [0062] OAM data field.  identifier of ingress interface, identifier of the egress interface, time stamp.); and 
a second interface identifier associated with a second interface of the second node that was used to receive the packet from the first node of the network (para. [0050] OAM header as it traverses a network path.  at each node in the network path, the node processes and updates the OAM header. para. [0052] OAM header information of these packets are each node are made available at a collector); 
determining, based at least in part on the telemetry data, a path traversed by the packet through the network (para. [0037] flow debugging.  discover which path(s) a particular set of traffic… takes in the network.  para. [0054] OAM headers as they are constructed into a tree structure); and 
determining whether an anomaly exists in the network based at least in part on the path (para. [0037] OAM is used to analyze… the forwarding path for a specific set of traffic changes…  routing issues, unstable links and similar network issue.  SLA verification, discover highly utilized links).
Bisht does not teach that the first interface identifier is a first short interface identifier, the first short interface identifier comprising less bits than a first full identifier associated with the first node; and the second interface identifier is a second short identifier, the second short interface identifier comprising less bits than a second full identifier associated with the second node.
Farley teaches a first short interface identifier comprising less bits than a first full identifier associated with a first node; and a second short interface identifier comprising less bits than a second full identifier associated with the second node (para. [0095] source IP address (32 bits), destination IP address (32 bits), source port number (16 bits) and destination port number (16 bits) are hashed or reduced into a 16-bit L4 stream ID number that identifies a particular session.  para. [0097] 16 bits rather than 96 bits are used to identify a particular network session).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Bisht with Farley’s disclosure such that bits of the source interface and destination interface of Bisht are reduced for tracking and transmission and enabling devices to reconstruct the original source and destination interfaces.  One of ordinary skill in the art would have been motivated to do so for similar advantages of reducing the amount of data that is communicated among devices (see para. [0007] advantageous because 16 bits rather than 96 bits are used to identify a particular network session).

Regarding claim 2, Bisht in view of Farley teach the method of claim 1, further comprising receiving topology data associated with the network, wherein determining the path is further based at least in part on the topology data (Bisht: para. [0028] header information into a tree structure.  added as a leaf node to the tree data structure representing the path trace.  para. [0047] tree data structure is collected by a central collector node.  para. [0054] OAM headers as they are constructed into a tree structure).

Regarding claim 3, Bisht in view of Farley teach the method of claim 1, wherein the telemetry data further includes one or more midpoint interface identifiers associated with one or more midpoint nodes of the network disposed along the path between the first node and the second node, the one or more midpoint interface identifiers including at least a first midpoint interface identifier corresponding with a third interface of a third node that forwarded the packet from the first node to the second node (Bisht: fig. 2, 4. see N2 in the path. para. [0050] OAM header as it traverses a network path.  at each node in the network path, the node processes and updates the OAM header. para. [0052] OAM header information of these packets are each node are made available at a collector.  para. [0062] OAM information, identifier of ingress interface, identifier of the egress interface.  para. [0067] construct a network path trace).

Regarding claim 5, Bisht in view of Farley teach the method of claim 1, wherein the anomaly includes one or more of the path comprising a wrong shortest path through the network, the path comprising a wrong equal-cost multi-path (ECMP) route, or the network including at least one of a failed link or a failed node (Bisht: para. [0092] maintains a global view of all NDs and configured NEs/VNEs.  Hardware (ND, link, OR ND component) failure.  para. [0093] implement one or more fault monitoring).

Regarding claim 23, Bisht in view of Farley teach the system of claim 21.  Bisht teaches wherein the telemetry data further includes one or more interface identifiers associated with one or more midpoint nodes of the network disposed along the path between the first node and the second node (para. [0050] OAM header as it traverses a network path.  at each node in the network path, the node processes and updates the OAM header. para. [0052] OAM header information of these packets are each node are made available at a collector).  Bisht teaches interface identifiers associated with midpoint nodes but does not teach one or more short interface identifiers associated with one or more midpoint nodes, the one or more short interface identifiers including at least a third short interface identifier associated with a third interface of a third node that forwarded the packet from the first node to the second node.
Farley discloses the concept of using short interface identifiers (para. [0095] source IP address (32 bits), destination IP address (32 bits), source port number (16 bits) and destination port number (16 bits) are hashed or reduced into a 16-bit L4 stream ID number that identifies a particular session).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Bisht with Farley’s disclosure of using less bits to identify interface identifiers such that bits of the interfaces of midpoint nodes disclosed by Bisht are less.  One of ordinary skill in the art would have been motivated to do so for similar advantages of reducing the amount of data that is communicated among devices (see para. [0007] advantageous because 16 bits rather than 96 bits are used to identify a particular network session).


Regarding claim 25, Bisht in view of Farley teach the system of claim 21, wherein the anomaly includes one or more of the path comprising a wrong shortest path through the network, the path comprising a wrong equal-cost multi-path (ECMP) route, or the network including at least one of a failed link or a failed node (Bisht: para. [0092] maintains a global view of all NDs and configured NEs/VNEs.  Hardware (ND, link, OR ND component) failure.  para. [0093] implement one or more fault monitoring).

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bisht in view of Farley and Frost et al. US Patent Publication No. 2015/0003255 (“Frost”).

Regarding claim 4, Bisht in view of Farley disclose the method of claim 3, determining at least in part on a 3-tuple including the first short interface identifier, the second short interface identifier, and a sequence of the one or more midpoint interface identifiers (Bisht: fig. 2, 4. see path, e.g. N1, N2, and N3. para. [0050] OAM header as it traverses a network path.  at each node in the network path, the node processes and updates the OAM header. para. [0052] OAM header information of these packets are each node are made available at a collector.  Farley was previously relied upon to teach short interfaces).  Bisht does not expressly teach the path is determined based in part on the 3-tuple.
Frost teaches determining a path based in part on a 3-tuple including a first interface identifier, a second interface identifier, and a sequence of the one or more midpoint interface identifiers (para. [0031] probe packet includes a list of path traversal identifying information (e.g., an identifier of each traversed node or traversed node/interface.  para. [0039] add a path identifier to a list of path identifiers.  response packet is received that identifies the specific path through the network taken by the corresponding probe packet).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bisht with Frost’s disclosure of determining a path based on the 3-tuple.  One of ordinary skill in the art would have been motivated to do so in order to have determined each particular path of a plurality of paths and enable use of routing packets to a destination using a particular path by using the same interfaces.
Regarding claim 24, Bisht in view of Farley teach the system of claim 21.  Bisht teaches wherein determining at least in part on a 3-tuple including the first interface identifier, the second interface identifier, and a sequence of the one or more short interface identifiers associated with the one or more midpoint nodes (para. [0037] flow debugging.  discover which path(s) a particular set of traffic… takes in the network.  para. [0052] construct network path traces for the packet.  para. [0054] OAM headers as they are constructed into a tree structure.  Farley was previously relied upon to teach short interfaces).  Bisht does not expressly teach the path is determined based in part on the 3-tuple.  Bisht teaches interface identifiers associated with one or more midpoint nodes but does not teach one or more short interface identifiers associated with one or more midpoint nodes.
Farley discloses the concept of using short interface identifiers (para. [0095] source IP address (32 bits), destination IP address (32 bits), source port number (16 bits) and destination port number (16 bits) are hashed or reduced into a 16-bit L4 stream ID number that identifies a particular session).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Bisht with Farley’s disclosure of using less bits to identify interface identifiers such that bits of the interfaces of midpoint nodes disclosed by Farley are less bits.  One of ordinary skill in the art would have been motivated to do so for similar advantages of reducing the amount of data that is communicated in messages (see para. [0007] advantageous because 16 bits rather than 96 bits are used to identify a particular network session).
Frost teaches determining a path based in part on a 3-tuple including a first interface identifier, a second interface identifier, and a sequence of the one or more midpoint interface identifiers (para. [0031] probe packet includes a list of path traversal identifying information (e.g., an identifier of each traversed node or traversed node/interface.  para. [0039] add a path identifier to a list of path identifiers.  response packet is received that identifies the specific path through the network taken by the corresponding probe packet).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bisht and Farley with Frost’s disclosure of determining a path based on the 3-tuple.  One of ordinary skill in the art would have been motivated to do so in order to have determined each particular path of a plurality of paths and enable use of routing packets to a destination using a particular path by using the same interfaces.

Allowable Subject Matter
Claims 8-15 are allowed.
Claims 6-7, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner has provided a statement of reasons for the indication of allowable subject matter in the prior Office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445